United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                  June 22, 2005

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 04-40455
                          Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

GABRIEL CONRADINO-NAVARRETE,

                                      Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. 5:03-CR-1348-1
                        --------------------

Before WIENER, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Gabriel Conradino-Navarrete (Conradino) appeals the sentence

following his conviction by a jury for making false

representations of his citizenship, in violation of 18 U.S.C.

§ 911.   For the first time on appeal, he argues that the district

court erred in imposing a sentence under a mandatory guideline

scheme, in violation of United States v. Booker, 125 S. Ct. 738,

756-57 (2005).    Because Conradino did not raise this issue in the

district court, this court reviews the argument for plain error.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 04-40455
                                  -2-

See United States v. Valenzuela-Quevedo, 407 F.3d 728, 732-33

(5th Cir. 2005); see also United States v. Malveaux, __F.3d__,

No. 03-41618, 2005 WL 1320362 at *1 n.9 (5th Cir. Apr. 11, 2005).

Thus, Conradino must show:    (1) an error; (2) that is clear or

plain; (3) that affected his substantial rights; and (4) that

seriously affected the fairness, integrity, or public reputation

of his judicial proceedings.     United States v. Olano, 507 U.S.
725, 732-35 (1993).

     Conradino argues that the sentencing error was structural

and that he thus need not show prejudice.    He alternatively

maintains that prejudice should be presumed because the violation

of his rights may have played a role in the district court’s

sentencing decision.     Conradino makes no showing, as required by

Valenzuela-Quevedo, that the district court would likely have

sentenced him differently under an advisory sentencing scheme.

See Valenzuela-Quevedo, 407 F.3d at 733-34.     Similarly, there is

no indication from the court’s remarks at sentencing that the

court would have reached a different conclusion.    Thus, Conradino

has not met his burden to show that the district court’s

imposition of a sentence under a mandatory guideline scheme was

plain error.   See id.    Accordingly, Conradino’s sentence is

AFFIRMED.